Citation Nr: 0726126	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
chronic subluxation of the left shoulder.

2. Entitlement to a rating in excess of 10 percent for 
residuals of a chip fracture of the left tibial tubercle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from November 1963 to November 1969, from June 1970 to March 
1973, and again from March 1973 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
higher ratings for the service-connected disabilities 
involving the veteran's left shoulder and left tibial 
tubercle.  In March 2005, the veteran testified via 
videoconference hearing from the Columbia RO before a 
Veterans Law Judge seated in Washington, DC.  In May 2005, 
the Board remanded these issues for additional development.  
In August 2006, the veteran was notified that the Veterans 
Law Judge that conducted the hearing in March 2005 was not 
longer employed by the Board and asked if he desired another 
hearing.  The veteran responded in the affirmative, and in 
October 2006, the Board remanded these issues to afford the 
veteran an additional Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded twice in the past.  Consequently, the 
Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claims.

The Board notes that the veteran testified in May 2007 that 
the disabilities on appeal have worsened since his last VA 
examinations.  Therefore, in order to afford the veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that a further 
medical opinion in conjunction with the review of the entire 
record and examination of the veteran is warranted to assess 
the severity of the left shoulder and left tibial tubercle 
disabilities.  

 Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature, extent and severity of the 
veteran's service-connected left shoulder 
and left tibial tubercle.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should indicate the extent of 
the disabilities.

a. With respect to the left shoulder 
disability, the examiner should conduct a 
thorough orthopedic examination of the 
left shoulder and provide a diagnosis of 
any pathology found.  In examining the 
left shoulder, the examiner should 
document any limitation of motion (in 
degrees), to include providing the point 
at which painful motion begins.  The 
examiner should also indicate whether 
there is any guarding of the shoulder on 
motion and the degrees at which the 
guarding starts.

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the left shoulder is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

b. With respect to the left tibial 
tubercle disability, the examiner should 
conduct a thorough orthopedic examination 
of the left leg and provide a diagnosis 
of any pathology found.  In examining the 
left leg, the examiner should document 
any knee or ankle disability related to 
the service-connected left tibial 
tubercle disability and any limitation of 
motion (in degrees), to include providing 
the point at which painful motion begins.  
The examiner should also indicate whether 
there is any guarding of the leg on 
motion and the degrees at which the 
guarding starts.

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the left leg is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether any affected joint 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination, found in 
terms of additional range-of motion loss, 
the examiner should so state.  
 
2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
including notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) or any other any other 
applicable legal precedent, the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



